DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Amendments and Arguments filed on 04/06/2021 and Examiner-Initiated Interview held on 06/01/2021.
Claims 2 and 6 have been amended and claims 14 and 18-20 have been canceled according to Amendments filed on 04/06/2021 addressing the 35 U.S.C. § 103(a) rejection. Claims 1, 2, 4, and 5 have been canceled and claims 15-17 has been additionally amended according to Examiner’s amendment agreed upon during Examiner –Initiated Interview held on 06/01/2021 in order to discuss amending dependent claims to address the proper dependency.
Claims 6, 8, 9, 11-13, and 15-17 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Olen York on 01 June 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 2, 4, and 5 are canceled and Claims 15-17 are amended 
by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Attorney Olen York on 06/01/2021. The Examiner's amendment includes canceling a claim set that does not recite the same embodiments as independent claim 6.  The Examiner’s amendment also includes amending dependent claims 15-17 in order to correct the dependency issue of depending on a previously canceled claim to properly depend from the proper independent claim.

The application has been amended as follows: 
IN THE CLAIMS:

Cancel claim 1 as follows:
1.	(Currently Canceled by Examiner’s Amendment).

Cancel claim 2 as follows:
2.	(Currently Canceled by Examiner’s Amendment).

Cancel claim 4 as follows:
4.	(Currently Canceled by Examiner’s Amendment).

Cancel claim 5 as follows:
5.	(Currently Canceled by Examiner’s Amendment).


Amend claim 15 as follows:
15.	(Currently Amended by Examiner’s Amendment) The method of Claim 6 comprising further specifying the one or more parameters as a defined deadline for responding to the solicitation.

Amend claim 16 as follows:
16.	(Currently Amended by Examiner’s Amendment) The method of Claim 6 comprising further specifying the one or more parameters as a defined budgetary range.

Amend claim 17 as follows:
17.	(Currently Amended by Examiner’s Amendment) The method of Claim 6 comprising further specifying the one or more parameters as specified keywords in responding to user keyword inputs.


Allowable Subject Matter
Claims 6, 8, 9, 11-13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 2, 4-6, 8, 9, and 11-20 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2011/0231321 to Milne in view of U.S. Publication 2013/0311339 to Jeremias and claim 18 was rejected in further view of U.S. Publication 2013/0018710 to Winslade in a Non-Final Rejection filed on 10/06/2020. The claims are allowable over the 35 U.S.C. § 103(a) rejection:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 04/06/2021. The Applicant asserts “Previously, claims 14 and 18 were 
Examiner would like to additionally note that according to the Amendment’s the Applicant has filed on 04/06/2021 and Examiner’s Amendment entered above, independent claim 6 recite “One or more tangible, non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed by a computing device having a processor and memory, perform a method comprising: providing a graphic user interface allowing one or more users to input user attributes, the graphic user interface enabling bilateral communication between at least one buyer and at least one merchant; inputting of one or more buyer profile attributes; selecting one or more types of merchant the one or more buyers prefers to interact; inputting of one or more merchant profile attributes; selecting one or more types of buyer that the one or more merchants prefers to interact; inputting parameters in a free-form manner to replicate meta-data; creating multiple user profiles through an interoperable on-line system receiving inputs from the one or more buyer profile attributes and from the one or more merchant profile attributes; transmitting the one or more buyer attributes and the one or more merchant attributes into one or more databases for storage and retrieval; notifying one or more merchants when request parameters of one or more buyers is satisfied by one or more merchants; proposing or rejecting one or more offers to interact with one or more buyers by one or more merchants, wherein the computing device presents a notification of proposing one or more offers or rejecting one or more offers whereby the notification functions to inform the buyer(s) of the proposed or rejected offer or offers; accepting or rejecting terms proposed by one or more merchants by one or more buyers based on one or more buyers responding to the terms proposed; and, storing user statistics on one or more databases, data transfer between databases by a high speed interface and a low speed interface, the high speed interface managing large capacity data operations and the low speed interface managing low capacity data operations, wherein the stored user statistics are analyzed .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
June 3, 2021